     Case 2:20-cv-08953-FMO-PVC Document 55 Filed 03/26/21 Page 1 of 7 Page ID #:523



 1
      BRIAN BOYNTON
 2    Acting Assistant Attorney General
      Civil Division
 3
      DEBRA D. FOWLER VSB #30574
 4    Debra.Fowler@usdoj.gov
 5
      Senior Aviation Counsel
      Alan D. Mattioni PA #64259
 6
      Senior Aviation Counsel
 7    Alan.Mattioni@usdoj.gov
      Torts Branch, Civil Division
 8
      U.S. Department of Justice
 9    Post Office Box 14271
10
      Washington, DC 20044-4271
      Phone: (202) 616-4025
11    Fax: (202) 616-4002
12
      Attorneys for United States of America
13

14
                                 UNITED STATES DISTRICT COURT

15
                               CENTRAL DISTRICT OF CALIFORNIA

16
      VANESSA BRYANT, Individually,         )      Case No. 2:20-cv-08953 FMO (PVCx)
      and as Successor in Interest to KOBE )
17    BRYANT, Deceased; VANESSA             )      UNITED STATES OF AMERICA’S
18    BRYANT, as Successor in Interest to )        NOTICE OF SUPPLEMENTAL
      GB, a minor, deceased; NATALIA        )      AUTHORITY IN SUPPORT OF
19
      BRYANT, individually as Surviving     )      MOTION TO DISMISS [ECF 34]
20    Child of KOBE BRYANT;BB, a minor, )
21
      by her Natural Mother and Guardian Ad )
      Litem, VANESSA BRYANT; and CB, )
22    a minor, by her Natural Mother and    )
23    Guardian Ad Litem, VANESSA            )      Hearing Date: April 8, 2021
      BRYANT;                               )      Hearing Time: 10:00 a.m.
24
                                            )      Location:     Courtroom 6D
25                   Plaintiffs,            )                    United States Courthouse
                                            )                    350 West First Street
26
      vs.                                   )                    Los Angeles, CA 90012
27                                          )
28
      ISLAND EXPRESS HELICOPTERS, )                Honorable Fernando M. Olguin
      INC., a California Corporation;       )
                                               1

      United States’ Notice of Supp. Auth.               2:20-cv-8953 FMO (PVCx)
     Case 2:20-cv-08953-FMO-PVC Document 55 Filed 03/26/21 Page 2 of 7 Page ID #:524



 1
      ISLAND EXPRESS HOLDING              )
 2    CORP., a California Corporation; and)
      DOE 1, as Personal representative of)
 3
      and/or Successor in Interest to ARA )
 4    GEORGE ZOBAYAN, a California        )
 5
      resident,                           )
                                          )
 6
                    Defendants.           )
 7    ________________________________ )
                                          )
 8
      ISLAND EXPRESS HELICOPTERS, )
 9    INC., a California Corporation; and )
10
      ISLAND EXPRESS HOLDING              )
      CORP., a California Corporation,    )
11                                        )
12             Third-Party Plaintiffs,    )
                                          )
13
      vs.                                 )
14                                        )
15
      UNITED STATES OF AMERICA, and )
      ROES 1 through 50,                  )
16                                        )
17             Third-Party Defendants.    )
      ________________________________
18

19
                          NOTICE OF SUPPLEMENTAL AUTHORITY
20

21           The United States submits this Notice of Supplemental Authority in support
22
      of its Motion to Dismiss the Third-Party Complaint of Island Express Helicopters,
23

24    Inc. and Island Express Holding Corp. (the Island Express defendants). [ECF 34.]
25
              Attached as Exhibit 1, is a copy of the decision in Burnell v. Kujala, No.
26

27
      2:20-CV-00271-SAB, 2020 WL 7342394 (E.D. Wash., Dec. 14, 2020). The case

28    arose out of an automobile accident involving plaintiffs and defendant Kujala, an

                                                 2

      United States’ Notice of Supp. Auth.               2:20-cv-8953 FMO (PVCx)
     Case 2:20-cv-08953-FMO-PVC Document 55 Filed 03/26/21 Page 3 of 7 Page ID #:525



 1
      employee of the United States Forest Service. Id. at *1. Plaintiffs sued Kujala in
 2
      his individual capacity in state court alleging that he was responsible for their
 3

 4    injuries. Id. The United States removed the case to federal court pursuant to
 5
      28 U.S.C. § 1442 and subsequently moved to dismiss for lack of subject matter
 6

 7    jurisdiction. Id. The district court credited the jurisdictional evidence presented
 8
      that Kujala was acting in the course and scope of his employment at the time of the
 9

10
      accident, and observed that the Federal Tort Claims Act grants federal courts

11    exclusive jurisdiction to hear cases involving allegations of negligence by federal
12
      employees acting in the scope of their employment. Id. at *2-3. Applying the
13

14    doctrine of derivative jurisdiction, which has been preserved for cases removed
15
      under 28 U.S.C. § 1442(a)(1), the court held that because the state court in which
16

17    the plaintiffs sued Kujala lacked jurisdiction to determine the claims asserted, the
18
      federal court could not acquire jurisdiction over those claims after removal. Id. at
19
      *3. Accordingly, the court dismissed the case without prejudice. Id. at *4.
20

21           This decision supports the United States’ Motion to Dismiss, filed on
22
      October 19, 2020 and currently pending before the Court. The case was decided
23

24    after briefing on the United States’ motion was complete; thus, it is not referenced
25
      in any of the briefing papers. Because it is a recent decision and pertinent to the
26

27
      motion, the United States submits it for the Court’s consideration.

28


                                                 3

      United States’ Notice of Supp. Auth.                2:20-cv-8953 FMO (PVCx)
     Case 2:20-cv-08953-FMO-PVC Document 55 Filed 03/26/21 Page 4 of 7 Page ID #:526



 1
      Dated: March 26, 2021
 2
                                             Respectfully submitted,
 3

 4                                           BRAIN BOYNTON
 5
                                             Acting Assistant Attorney General
                                             Civil Division
 6

 7                                           /s/ Debra D. Fowler
                                             DEBRA D.FOWLER
 8
                                             Senior Aviation Counsel
 9                                           Debra.Fowler@usdoj.gov
10
                                             ALAN D. MATTIONI
                                             Senior Aviation Counsel
11                                           Alan.Mattioni@usdoj.gov
12                                           Torts Branch, Civil Division
                                             U.S. Department of Justice
13
                                             Post Office Box 14271
14                                           Washington, DC 20044-4271
15
                                             Tel: (202) 616-4025
                                             Fax: (202) 616-4002
16

17                                           Attorneys for United States
18

19

20

21

22

23

24

25

26

27

28


                                               4

      United States’ Notice of Supp. Auth.              2:20-cv-8953 FMO (PVCx)
     Case 2:20-cv-08953-FMO-PVC Document 55 Filed 03/26/21 Page 5 of 7 Page ID #:527



 1
                                     CERTIFICATE OF SERVICE
 2
             I, Debra D. Fowler, hereby certify that a copy of the United States’ Notice of
 3

 4    Supplemental Authority in Support of Motion to Dismiss was electronically filed
 5
      with the Clerk of the Court using CM/ECF on March 26, 2021. I further certify
 6

 7    that said document was served upon each of the following via transmission of
 8
      Notices of Electronic Filing generated by CM/ECF and/or electronic mail:
 9

10

11                                          Brad D. Brian, Esquire
12                                             Luis Li, Esquire
                                      MUNGER TOLLES & OLSEN LLP
13
                                      350 South Grand Avenue, 50th Floor
14                                       Los Angeles, CA 90071-3426
15
                                                (213) 683-9100
                                             brad.brian@mto.com
16                                             luis.li@mto.com
17
                                             Gary C. Robb, Esquire
18
                                           Anita Porte Robb, Esquire
19                                           ROBB & ROBB LLC
                                      One Kansas City Place, Suite 3900
20
                                               1200 Main Street
21                                          Kansas City, MO 64105
22
                                              gcr@robbrobb.com
                                              apr@robbrobb.com
23                               Attorneys for Plaintiffs, Vanessa Bryant, et al.
24
                                                         and
25

26                                        Ross Cunningham, Esquire
27
                                             Don Swaim, Esquire
                                           D. Todd Parrish, Esquire
28                                       CUNNINGHAM SWAIM, LLP
                                          4015 Main Street, Suite 200
                                                     5

      United States’ Notice of Supp. Auth.                     2:20-cv-8953 FMO (PVCx)
     Case 2:20-cv-08953-FMO-PVC Document 55 Filed 03/26/21 Page 6 of 7 Page ID #:528



 1
                                               Dallas, Texas 75226
 2                                               (214) 646-1495
                                     rcunningham@cunninghamswaim.com
 3
                                        dswaim@cunninghamswaim.com
 4                                      tparrish@cunninghamswaim.com
 5
                                           Michael J. Terhar, Esquire
 6
                                        CUNNINGHAM SWAIM, LLP
 7                                      2 North Lake Avenue, Suite 550
                                          Pasadena, California 91101
 8
                                                (626) 765-3000
 9                                      mterhar@cunninghamswaim.com
10
                                           Todd Worthe, Esquire
11                                   WORTH HANSON & WORTHE
12                                     1851 E. First Street, 9th Floor
                                           Santa Ana, CA 92705
13
                                              (714) 285-9600
14                                      tworthe@whwlawcorp.com
15
                         Attorneys for Defendants Island Express Helicopters, Inc.
                                     and Island Express Holding Corp.
16

17                                                     and
18
                                      Arthur I. Willner, Esquire
19                          LEADER BERKON COLAO & SILVERSTEIN LLP
                                 660 South Figueroa Street, Suite 1150
20
                                       Los Angeles, CA 90017
21                                         (213) 234-1750
22
                                     awillner@leaderberkon.com
23                                     Raymond L. Mariani, Esquire
24                          LEADER BERKON COLAO & SILVERSTEIN LLP
                                        630 Third Avenue, Floor 17
25
                                           New York, NY 10017
26                                             (212) 486-2400
27
                                        rmariani@leaderberkon.com
                                  Attorneys for Defendant Berge Zobayan
28                            as Successor in Interest for Ara George Zobayan

                                                   6

      United States’ Notice of Supp. Auth.                   2:20-cv-8953 FMO (PVCx)
     Case 2:20-cv-08953-FMO-PVC Document 55 Filed 03/26/21 Page 7 of 7 Page ID #:529



 1
                                        TIMOTHY J. RYAN. Esquire
 2                                             tryan@ryanlg.com
                                    REBEKKA R. MARTORANO, Esquire
 3
                                            rmartorano@ryanlg.com
 4                                        THE RYAN LAW GROUP
 5
                                         400 Capitol Mall, Suite 2540
                                         Sacramento, California 95814
 6
                                          Telephone: (916) 924-1912
 7                                        Facsimile: (916) 923-3872
                                 Attorneys for Defendant OC Helicopters, LLC
 8

 9

10
                                                   /s/ Debra D. Fowler
                                                   Attorney for United States of America
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   7

      United States’ Notice of Supp. Auth.                 2:20-cv-8953 FMO (PVCx)
